NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




             United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted November 7, 2007*
                                Decided November 9, 2007

                                           Before

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-1885

FORREST CUPIL,                                     Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of
                                                   Illinois, Eastern Division
       v.
                                                   No. 1:05-cv-06206
JOHN E. POTTER,
Postmaster General, United States                  Elaine E. Bucklo,
Postal Service,                                    Judge.
      Defendant-Appellee.


                                         ORDER

       Forrest Cupil appeals the dismissal on summary judgment of his claims of
gender discrimination, sexual harassment, and retaliation brought under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-1 to 2000e-17. We affirm the
judgment.




       *
        After an examination of the briefs and the record, we have concluded that oral argument
is unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
No. 07-1885                                                                     Page 2

       Except as noted, the material facts are not in dispute. Cupil worked for the
United States Postal Service as a maintenance engineer. His performance
apparently was satisfactory until after he and a coworker ended a sexual
relationship and began accusing each other of engaging in threatening behavior.
Postal Service police officers became involved on November 30, 2002, and after
talking to each party, a supervisor sent both of them home. That same day the
supervisor placed Cupil in “emergency” off-duty status pending a full investigation
of his alleged conduct. Two weeks later, on December 13, Cupil was back on the job
when the Postal Service issued him a written reminder of its zero-tolerance policy
towards aggressive or hostile workplace behavior. He was admonished to avoid
contact with the women employed at the facility where he worked, and was told to
have no contact on any Postal Service property with the coworker he threatened.
Meanwhile, Cupil had been missing work without approval, which prompted a
warning in January 2003 and a seven-day suspension beginning on February 13.
Then on March 26 a facility manager, Cornell Brooks, once again placed Cupil in
off-duty status after a supervisor reported that Cupil had smelled of alcohol and
acted in a threatening manner during an encounter with the supervisor. Two
weeks later, on April 9, 2003, Cupil was suspended for 14 days based on the March
incident.

       After that suspension, on April 25, 2003, Cupil submitted to the Postal
Service an informal administrative claim of gender discrimination. See 42 U.S.C.
§ 2000e-16; 29 C.F.R. § 1614.105. He cited the above events as the factual predicate
for his claim. The Postal Service was unable to resolve the claim, and in June 2003
Cupil submitted a formal administrative claim premised on the same facts. See 42
U.S.C. § 2000e-16; 29 C.F.R. § 1614.106. This time Cupil expressed his belief that
Brooks had engineered the sanctions because he was jealous of Cupil’s relationship
with his coworker.

       The Postal Service dismissed as time-barred Cupil’s discrimination claim to
the extent that it was based on his November 2002 placement in off-duty status, the
zero-tolerance reminder he received in December 2002, and the seven-day
suspension he received in February 2003. An “aggrieved person must initiate
contact with an EEO counselor within 45 days of the date of the matter alleged to
be discriminatory,” 29 C.F.R. § 1614.105(a)(1); see Smith v. Potter, 445 F.3d 1000,
1006-07 (7th Cir. 2006), but Cupil did not do so until April 25, 2003. Thus the
Postal Service limited its consideration to the incident in March 2003 and his
subsequent suspension. As to those incidents, the Postal Service in June 2005
issued a final decision concluding that Cupil had failed to prove any discrimination.

       Cupil then brought this action in October 2005. He was no longer working
for the Postal Service when he filed his complaint, which included claims of gender
discrimination, harassment, and retaliation but offered no details. After the district
No. 07-1885                                                                      Page 3

court ordered him to provide a more definite statement, Cupil specified that all
three claims rested on the same events included in his administrative claims. Cupil
then sought leave to add constitutional claims, but the court declined to accept
them after recognizing that they were time-barred. Later, after the Postal Service
had moved for summary judgment, Cupil also sought leave to add a claim of
retaliatory discharge, but the court declined, explaining that it was “not fair to
require the defendant to defend against a new allegation of retaliation.”

       The district court granted the Postal Service’s motion for summary judgment.
The court concluded that Cupil’s retaliation claim was barred both because he
omitted it during the administrative proceedings, see Vela v. Vill. of Sauk Vill., 218
F.3d 661, 664 (7th Cir. 2000), and because all of the actions he complains about
occurred before he engaged in any protected activity, see Durkin v. City of Chicago,
341 F.3d 606, 614-15 (7th Cir. 2003). The court also rejected Cupil’s discrimination
and harassment claims because he did not present any evidence that the actions he
complained about were “based on” his gender. See Valentine v. City of Chicago, 452
F.3d 670, 680 (7th Cir. 2006); Holman v. State of Ind., 211 F.3d 399, 406 (7th Cir.
2000). The court observed that Cupil lacked direct evidence of discrimination and
thus was compelled to rely on the indirect method of McDonnell Douglas Corp v.
Green, 411 U.S. 792 (1973). As a male, the court explained, Cupil was required to
show background circumstances demonstrating that the Postal Service had reason
or inclination to discriminate against men. Gore v. Ind. Univ., 416 F.3d 590, 592-
593 (7th Cir. 2005). Cupil made no effort to do so, the court continued, and neither
did he submit evidence that the Postal Service treated similarly situated female
employees more favorably than him. See Barricks v. Eli Lilly and Co., 481 F.3d 556,
559 (7th Cir. 2007).

       On appeal Cupil does not discuss, or even acknowledge, the district court’s
analysis of his claims, nor does he identify any specific error in the court’s reasoning
that in his view would require reversal. Instead, Cupil simply reiterates his
personal belief that he was treated unfairly because he is male. An appellant’s brief
must contain his “contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” Fed. R. App. P.
28(a)(9). Although we construe pro se filings liberally, we still must be able to
discern an “articulable basis” for disturbing the district court’s judgment. Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). And here we cannot. Cupil’s brief
lacks a coherent response to the district court’s explanation for granting summary
judgment in favor of the Postal Service, and we “cannot fill the void by crafting
arguments and performing the necessary legal research.” Anderson, 241 F.3d at
545. Cupil has not challenged the court’s reasoning, and so his appeal must fail. Id.
at 545-546. The judgment is therefore
                                                                           AFFIRMED.